Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 11, 2009, discharging plaintiff from any liability to defendant-appellant Crystal Power Company and defendants-respondents Banco Agricola, Banco Salvadoreño and Banco G & T Continental El Salvador, S.A. in this interpleader action, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about May 27, 2009, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Appellant’s counsel negotiated and agreed to the order and the precise language that was incorporated into the appealed-from judgment. The fact that the language of the judgment to which appellant agreed has had negative consequences for it in another case in Texas state court is not a basis to set aside the judgment (see Charlop v A.O. Smith Water Prods., 64 AD3d 486, 486 [2009] [absent “fraud, mistake, collusion, (or) accident” judgment on consent will not be vacated]). Concur — Gonzalez, P.J., Saxe, Nardelli, Richter and Román, JJ.